Appeal by the defendant from a judgment of the Supreme Court, Kings County (Gerges, J.), rendered June 15, 1993, convicting him of criminal possession of a weapon in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that the trial court erred by denying his request for a missing witness charge with respect to.the arresting officer’s partner is without merit. The People established that the uncalled officer’s testimony would have been cumulative (see, People v Gonzalez, 68 NY2d 424; People v Brown, 202 AD2d 514; People v Tate, 199 AD2d 291). Balletta, J. P., Ritter, Altman and Goldstein, JJ., concur.